        Case 3:19-cv-06356-RS Document 15 Filed 09/08/20 Page 1 of 3



 1    Tyler A. Brown (State Bar No. 121350)
      Hardev S. Chhokar (State Bar No. 311802)
 2    JACKSON LEWIS P.C.
      50 California Street, 9th Floor
 3    San Francisco, California 94111-4615
      Telephone: (415) 394-9400
 4    Facsimile: (415) 394-9401
      E-mail: Tyler.Brown@jacksonlewis.com
 5    E-mail: Hardev.Chhokar@jacksonlewis.com
 6    Attorneys for Defendants
      J & J WORLDWIDE SERVICES, INC.
 7

 8    Na’il Benjamin (State Bar No. 240345)
      Kristin A. Smith (State Bar No. 242643)
 9    Benjamin Law Group, P.C.
      1290 B Street, Suite 314
10    Hayward, California 94541
      Telephone: (510) 897-9967
11    Facsimile: (510) 439-2632
      E-mail: nbenjamin@benjaminlawgroup.com
12    E-mail: kristin@benjaminlawgroup.com
13    Attorneys for Plaintiff
      JEANETTE MOORE
14

15
                                   UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17

18
      JEANETTE MOORE,                                Case No. 3:19-cv-06356-RS
19
                     Plaintiff,                      JOINT STIPULATION AND
20                                                   ORDER EXTENDING DISCOVERY
             v.                                      CUTOFF AND RELATED DATES
21                                                   AS MODIFIED BY THE COURT
      J & J WORLDWIDE SERVICES, a Texas
22    Corporation; and, DOES 1-10, inclusive,
                                                     Complaint Filed:   07/17/2019
23                   Defendant.                      Action Removed:    10/04/2019
                                                     Trial Date:        05/03/2021
24

25

26

27

28
                                                 1
     STIPULATION AND ORDER EXTENDING DISCOVERY CUTOFF ANDRELATED
     DATES; CASE NO. 3:19-cv-06356-RS
        Case 3:19-cv-06356-RS Document 15 Filed 09/08/20 Page 2 of 3



 1          Pursuant to N.D. Cal. Local Rules 6-2 and 7-12, Defendant J & J WORLDWIDE
 2   SERVICES and Plaintiff JEANETTE MOORE (collectively the “Parties”) hereby stipulate and
 3   agree as follows:
 4          1.      WHEREAS, on January 9, 2020, the Court issued the Case Management
 5   Scheduling Order that that set September 28, 2020 as the deadline to complete all non-expert
 6   discovery to be completed by the Parties (Doc. 11);
 7          2.       WHEREAS, the Parties have been unable to complete discovery or otherwise
 8   prepare for trial due to the current circumstances related to the COVID-19 pandemic;
 9          3.      WHEREAS, the Parties believe that additional time is needed to conduct discovery,
10   including taking depositions, and to prepare for trial;
11          4.      WHEREAS, the Parties have not previously made a request to modify any dates set
12   in the Case Management Scheduling Order;
13          5.      WHEREAS, the Parties are discussing the possibility of alternative dispute
14   resolution, which may further necessitate the continuance of the deadlines in the Case Management
15   Scheduling Order;
16          6.      WHEREAS, the Parties respectfully request that the deadline for non-expert
17   discovery be continued and the remaining deadlines in the case be adjusted accordingly, as follows:
18
                                                       Deadline from
19                        Event                       January 1, 2020        Revised Deadline
                                                          Order
20      Non-Expert Discovery cut-off:
                                                          9/28/2020               1/28/2021
21
        Disclosure of identities and reports of
22      expert witnesses:                                 10/12/2020              2/11/2021
23      Rebuttal expert reports:
                                                          10/26/2020              2/25/2021
24
        Close of expert discovery:
25                                                        11/09/2020              3/11/2021
26      Pretrial motion deadline:
                                                           2/4/2021                6/7/2021
27

28
                                                      2
     STIPULATION AND ORDER EXTENDING DISCOVERY CUTOFF ANDRELATED
     DATES; CASE NO. 3:19-cv-06356-RS
        Case 3:19-cv-06356-RS Document 15 Filed 09/08/20 Page 3 of 3



 1     Pretrial conference:
                                              4/21/2021                  8/25/2021
 2
       Trial date:
 3                                            5/3/2021                   9/7/2021
 4

 5
     Dated: September 4, 2020           JACKSON LEWIS P.C.
 6

 7
                                        By:
 8                                             Tyler A. Brown
                                               Hardev S. Chhokar
 9                                             Attorneys for Defendant
                                               J & J WORLDWIDE SERVICES, INC.
10

11

12   Dated: September 4, 2020           BENJAMIN LAW GROUP, P.C.

13

14                                      By:
                                               Na’il
                                               Naa’i
                                                  ’il Be
                                                      Benjamin
                                                       enj
                                                        n amin
                                                             n
15                                             Kristin A
                                                       A. Smit
                                                           Smith
                                                             ih
                                               Attorneys for Plaintiff
16                                             JEANETTE MOORE

17

18   PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20            September 8, 2020
     DATED: ________________________ _____________________________________
21                                        Hon. Richard Seeborg
                                          United States District Judge
22
                                               4820-6176-3272, v. 1
23

24

25

26

27

28
                                      3
     STIPULATION AND ORDER EXTENDING DISCOVERY CUTOFF AND RELATED
     DATES; CASE NO. 3:19-cv-06356-RS
